 Case 2:18-cr-00128-D-BR Document 51 Filed 07/23/19           Page 1 of 3 PageID 244



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

UNITED STATES OF AMERICA

v.                                                   No. 2:18-CR-128-D

ESMERVI CARONE RODRIGUEZ

                  GOVERNMENT’S SECOND AMENDED EXHIBIT LIST

                                                      Offered      Admitted

1.      Trooper’s in-car video                        _____        _____

2.      Trooper’s body camera video                   _____        _____

3.      Methamphetamine                               _____        _____

4.      Methamphetamine packaging                     _____        _____

5.      Transcript of traffic stop                    _____        _____

6.      Transcript of post-arrest interview           _____        _____

7.      Photo of white SUV (front)                    _____        _____

8.      Photo of white SUV (side)                     _____        _____

9.      Photo of white SUV (rear)                     _____        _____

10.     Photo of rear cargo area                      _____        _____

11.     Photo of spare tire w/ plastic caps           _____        _____

12.     Photo of exposed screw head w/o cap           _____        _____

13.     Photo of closed panel door (driver’s side)    _____        _____

Esmervi Carone Rodriguez
Government’s Exhibit List B Page 1
 Case 2:18-cr-00128-D-BR Document 51 Filed 07/23/19          Page 2 of 3 PageID 245




14.     Photo of screw head (close up)              _____         _____

15.     Photo of compartment w/o panel door         _____         _____

16.     Photo of panel lock (close up)              _____         _____

17.     Photo of exposed compartment
        w/ methamphetamine (driver’s side)          _____         _____

18.     Photo of small suitcase in backseat         _____         _____

19.     Photo of exposed compartment
        w/ methamphetamine (passenger’s side)       _____         _____

20.     Photo of five bundles of methamphetamine    _____         _____

21.     Photo of 30 methamphetamine bundles         _____         _____

22.     Photo of tool in glovebox                   _____         _____

23.     Photo of Arizona insurance ID card          _____         _____

24.     Photo of Arizona MVD permit                 _____         _____

25.     Exam reports of Rodriguez’s cell phones (CD) _____        _____

26.     Jail Call#1                                 _____         _____

27.     English transcript of Jail Call #1          _____         _____

28.     Jail Call#2                                 _____         _____

29.     English transcript of Jail Call #2          _____         _____

30.     Jail Call#3                                 _____         _____

31.     English transcript of Jail Call #3          _____         _____



Esmervi Carone Rodriguez
Government’s Exhibit List B Page 2
 Case 2:18-cr-00128-D-BR Document 51 Filed 07/23/19               Page 3 of 3 PageID 246



32.     Photo of message on phone                         _____         _____

33.     Photo of message on phone                         _____         _____

34.     Photo of message on phone                         _____         _____

35.     Photo of message on phone                         _____         _____

36.     Photo of message on phone                         _____         _____

37.     Photo of message on phone                         _____         _____


                                             Respectfully submitted,

                                             ERIN NEALY COX
                                             UNITED STATES ATTORNEY

                                             /s/ Joshua Frausto
                                             JOSHUA FRAUSTO
                                             Assistant United States Attorney
                                             West Texas Deputy Branch Chief
                                             Texas State Bar No. 24074228
                                             500 South Taylor Street, Suite 300
                                             Amarillo, Texas 79101-2446
                                             Telephone: 806-324-2356
                                             Facsimile: 806-324-2399
                                             E-Mail:       joshua.frausto@usdoj.gov

                                     CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2019, I electronically filed the foregoing
document with the clerk for the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a
ANotice of Electronic Filing@ to the attorney of record who has consented in writing to
accept this Notice as service of this document by electronic means.

                                             /s/ Joshua Frausto
                                             JOSHUA FRAUSTO
                                             Assistant United States Attorney

Esmervi Carone Rodriguez
Government’s Exhibit List B Page 3
